COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
 
                                                                              )
                                                                              )
                                                                              )             
No.  08-03-00059-CV
                                                                              )
IN RE: SANDERSON HOMES, INC.                 )     AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )                
IN MANDAMUS
                                                                              )
                                                                              )
 
 
MEMORANDUM  OPINION ON WRIT OF MANDAMUS
 




This original
proceeding in mandamus arises from an order entered by the 34th Judicial
District Court of El Paso County in a case styled David Bernosky and Christy
Bernosky v. Trinity Ins. Co. v. Sanderson Homes, Inc., Apache Plumbing and Fred
Candia, d/b/a Apache Plumbing, Cause No. 2000-3445.  On May 16, 2003, this Court received notice
from Trinity Insurance Co., Real Party in Interest, that they had non-suited
from the underlying cause.  In
correspondence to the Court, Trinity Insurance indicated it is no longer
interested in pursuing the disclosure of documents that are the subject of the
mandamus before us.  On May 19, 2003,
Relator, Sanderson Homes, Inc., filed a motion to dismiss the mandamus
proceeding as moot.  All other parties
interested in the proceeding have been given notice of the filing of this
motion.  In its motion, Relator represents
that the underlying dispute has been resolved. 
Finding that the matters before us are moot, we grant Relator=s motion to dismiss.  Accordingly, we dismiss as moot Relator=s petition for writ of mandamus.
 
 
 
June
12, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.